DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
Claims 1-3, 8-10, and 15-17 have been amended. Claims 1-20 are pending and have been examined.

Response to Arguments
The amendment has obviated the prior rejection under 35 USC § 112 as well as the double patenting rejection, which have been withdrawn accordingly.
Applicant’s arguments, see sections VII-VIII on pp. 11-13, filed 11/2/2021, with respect to claims 1-20, have been fully considered and are persuasive. The rejections of claims -20 under 35 USC § 103 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexis Hatzis on 12/15/2021.
The application has been amended as follows: 


AMENDMENTS TO THE CLAIMS
	Please amend claims 1, 8, and 15 as indicated below.

Claim 1: In line 17, please delete “comprehensive”.
Claim 8: In line 22, please delete “comprehensive”.
Claim 15: In line 22, please delete “comprehensive”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previously cited art teaches multiple aspects of the invention. In particular, cited art of record El Emam teaches anonymization of dataset (see Fig. 5 and ¶ 0084). Multiple other references were utilized in combination to teach other elements of the claims. However, the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, the invention as a whole as presently claimed.  These limitations are present in each of independent claims 1, 8, and 15.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121